BUTTLER, J.
In her petition for reconsideration, petitioner contends that this court, in reaching its decision, considered the Children’s Services Division social file, which was excluded from evidence and was not designated as part of the record on appeal.
The Children’s Services Division social file was not a part of the record on appeal to this court, and therefore was not available to us, and was not reviewed by us. The evidence recited by us in response to petitioner’s final assignment of error (35 Or App at 167) was taken both from the testimony adduced at the hearing, and from a memorandum contained in the trial court file, which is a part of the record on appeal. There is no explanation as to why the memorandum is included in the trial court file, how it got there, or whether the trial judge relied on its contents.
However, even if we ignore "facts” taken from the memorandum, the balance of the record adduced at the hearing, and properly before us for de novo review, convinces us that the termination order was properly entered.
Petition for reconsideration denied; former opinion adhered to.